DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/958,208 filed on 08/10/18.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/5/20, 12/15/20, 3/19/21 and 8/13/21 have been considered by the examiner.

Drawings
The drawings were received on 07/20/20 are acceptable.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 12-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gong (US 2015/0295494).
Regarding claim 8, Gong discloses (Fig. 1a) a system controller [114] for regulating a power conversion system [100], the system controller [114] comprising: a first transistor [108] including a first transistor terminal [source of 108], a second transistor terminal [drain of 108], and a third transistor terminal [gate of 108], the first transistor terminal [source of 108] being coupled to a fourth transistor terminal [drain of 120] of a second transistor [120], the second transistor [120] further including a fifth transistor terminal [source of 120] and a sixth transistor terminal [gate of 120]; wherein: the fifth transistor terminal [source of 120] is coupled to a first resistor terminal [the right terminal of 142] of a first resistor [142], the first resistor [142] further including a second resistor terminal [the left terminal of 142]; the fifth transistor terminal [source of 120] is coupled to a first diode terminal [anode of 140] of a first diode [140], the first diode [140] further including a second diode terminal [cathode of 140]; the second diode terminal [cathode of 140] is coupled to the second resistor terminal [the left terminal of 142]; wherein the system controller [114] is configured to change a first voltage [voltage at the drain of 120] of the 

Regarding claim 9, Gong further discloses [fig 1a] the system controller [114] is further configured to keep a second voltage [voltage at the source of 120] of the fifth transistor terminal [source of 120] constant and change the first voltage [voltage at the drain of 120] of the fourth transistor terminal [drain of 120] to turn on and off the second transistor [120] and to affect the current [loutput] flowing through the inductor [150].
 

Regarding claim 10, Gong further discloses [fig 1a] a first controller terminal [the terminal at VCS of 114] coupled to the second resistor terminal [the left terminal of 142] and the second diode terminal [cathode of 140]; and a second diode [112] including a third diode terminal [cathode of 112] and a fourth diode terminal [anode of 112], the third diode terminal [cathode of 112] being coupled to the first controller terminal [at VCS of 114], the fourth diode terminal [anode of 112] being coupled to the first transistor terminal [source of 108].

Regarding claim 12, Gong further discloses [fig 1a] the first controller terminal [the terminal at VCS of 114] is coupled to a capacitor [144] including a first capacitor terminal [upper terminal of 144] and a second capacitor terminal [lower terminal of 144].

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gong [US 2015/0295494] and in view of Kitamura [US 2015/0084530].

Regarding claim 11, Gong does disclose a clamping component configured to keep a second voltage associated with the first controller terminal from exceeding a predetermined threshold.



Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power conversion system of Gong to include a clamping component configured to keep a second voltage associated with the first controller terminal from exceeding a predetermined threshold of Kitamura for the purpose of regulating the output current.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-13, 19 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11 and 20 of U.S. Patent No. 11,051379. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the examined claim..


US Application 16/933,605
US Patent No. 11,051,379
Claim 8. (Claim 8 and 10) A system controller for regulating a power conversion system, the system controller comprising: a first transistor including a first transistor terminal, a second transistor terminal, and a third transistor terminal, the first transistor terminal being coupled to a fourth transistor terminal of a second transistor, the second transistor further including a fifth transistor terminal 
Claim 10. The system controller of claim 8, further comprising: a first controller terminal coupled to the second resistor terminal and the second diode terminal; and a second diode including a third diode terminal and a fourth diode terminal, the third diode terminal being coupled to the first controller terminal, the fourth diode terminal being coupled to the first transistor terminal.


a first controller terminal coupled to the second resistor terminal and the second diode terminal; and a second diode including a third diode terminal and a fourth diode terminal, the third diode terminal being coupled to the first controller terminal, the fourth diode terminal being coupled to the first transistor terminal.
the fifth transistor terminal is coupled directly to a first resistor terminal of a first resistor. the first resistor further including a second resistor terminal: the fifth transistor terminal is coupled directly to a first diode terminal of a first diode. the first diode further including a second diode terminal: the second diode terminal is coupled to the second resistor terminal: wherein the system controller is configured to change a first voltage of the 



Claim 2.  The system controller of claim 1 is further configured to keep a second voltage of the fifth transistor terminal constant and change the first voltage of the fourth transistor terminal to turn on and off the second transistor and to affect the current flowing through the inductor.  

Claim 11. The system controller of claim 10, further comprising: a clamping component configured to keep a second voltage associated with the first controller terminal from exceeding a predetermined threshold.  

Claim 3. The system controller of claim 1, further comprising: a clamping component configured to keep a second voltage associated with the first controller terminal from exceeding a predetermined threshold.  

Claim 12. The system controller of claim 10 wherein the first controller terminal is coupled to a capacitor including a first 





Claim 13. The system controller of claim 10 wherein the first capacitor terminal is coupled to the second resistor terminal and the second diode terminal.  

Claim 5. The system controller of claim 1 wherein the first capacitor terminal is coupled to the second resistor terminal and the second diode terminal.  

Claim 19.  A system controller for regulating a power conversion system, the system controller comprising: a protection component configured to receive a first signal and a second signal and generate a third signal based on at least information associated with the first signal and the second signal, the first signal being associated with a demagnetization period related to an inductor, the second signal being associated with a first current flowing through the inductor; and a control-and-drive component configured to receive 





.





Allowable Subject Matter
Claims 20, 22 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (US 11,051,379 B2) disclose a systems and methods for LED currents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838